In the Supreme Court of Georgia



                               Decided: December 14, 2021


  S21G0029. RCC WESLEY CHAPEL CROSSING, LLC et al. v.
                 FORREST ALLEN et al.


     LAGRUA, Justice.

     We granted certiorari in this case to decide whether there is a

common-law right that permits private property owners to

immobilize vehicles that are not authorized to be on their property.

For the reasons that follow, we conclude that the common-law rights

the defendants alluded to in the courts below – namely, the right to

remove trespassing vehicles and an alleged right to impound

trespassing vehicles – do not apply to the defendants’ vehicle

immobilization practice. However, because we disagree with the

Court of Appeals’ conclusion that “the trial court did not err in

finding no common law right to immobilize a vehicle absent an

enabling statute or ordinance,” RCC Wesley Chapel Crossing, LLC


                                  1
et al. v. Allen et al., Case No. A20A0547, p. 10 (decided June 29,

2020), and any reliance on that conclusion in affirming the trial

court’s order granting Plaintiff Forrest Allen’s motion for class

certification, see id. at 10-15, we vacate the judgment of the Court of

Appeals and remand the case to the Court of Appeals with direction

to remand to the trial court for reconsideration of the proposed class.

     1. Pertinent Facts and Procedural History

        (a)   Factual background

     The relevant facts, as summarized by the Court of Appeals, see

Allen, slip op. at 4-5, are as follows: On February 5, 2018, Plaintiff

parked his vehicle in a parking lot located at 2440 Wesley Chapel

Road (the “Wesley Chapel Lot”) in DeKalb County, and nonparty

State Impound Authority, LLC d/b/a VPE LLC (“State Impound”)

immobilized Plaintiff’s vehicle by placing a “boot” on one of the tires.

In order to remove the boot, Plaintiff was required to pay State

Impound $650. Plaintiff paid State Impound the requisite fee to

remove the boot from his vehicle.

        (b)   Trial court proceedings

                                    2
     In February 2018, Plaintiff filed a lawsuit in the State Court of

Clayton County on behalf of himself and a putative class of similarly

situated persons against Defendants RCC Wesley Chapel Crossing,

LLC, Little Giant Farmers Market Corporation, Dollar Tree Stores,

Inc., River City Capital, LLC, and River City Capital Property

Management, LLC 1 for negligence, premises liability, false

imprisonment, conversion, and violation of the Georgia Racketeer

Influenced and Corrupt Organizations Act (“RICO”). Plaintiff

claimed that Defendants “hired, authorized, or otherwise provided

material support to” third parties that immobilized vehicles located

on Defendants’ property with boots or similar devices and required

the owners or operators of the vehicles to pay a fee in order to have

the immobilizing devices removed. Plaintiff moved to certify the

action on behalf of a proposed class of similarly situated persons




     1  The record reflects that Defendants consist of the owner and operator
of the Wesley Chapel Lot and the commercial tenants of the adjacent shopping
center.

                                     3
under OCGA § 9-11-23, 2 asserting that between February 2013 and

the present, at least 250 persons “have been booted and have paid a

fine for removal of said device” at the Wesley Chapel Lot. Following

briefing and oral argument, the trial court granted Plaintiff’s

motion, certifying the following class: “A class of all persons who

have been booted, and have paid a fine for removal of said device, at

2440 Wesley Chapel Rd. (Parcel ID 15 131 03 010) or 2460 Wesley

Chapel Rd. (Parcel ID 15 130 02 110) from February 5, 2013 to

present.”

     In the order granting class certification, the trial court

reasoned that “[t]he act of placing a boot on a vehicle and refusing

to remove it until payment is received is the imposition of a lien on



     2 Pursuant to OCGA § 9-11-23 (a):
     One or more members of a class may sue or be sued as
     representative parties on behalf of all only if:
     (1) The class is so numerous that joinder of all members is
     impracticable;
     (2) There are questions of law or fact common to the class;
     (3) The claims or defenses of the representative parties are typical
     of the claims or defenses of the class; and
     (4) The representative parties will fairly and adequately protect
     the interests of the class.

                                      4
that vehicle,” and “[s]uch a lien cannot exist at common law as lien

laws are in derogation of the common law.” On this basis, the trial

court concluded that

     Defendants cannot immobilize vehicles, or demand a fee
     to remove a vehicle immobilization device, absent an
     enabling statute. There is no enabling statute or
     ordinance at the location where Plaintiff and all other
     class members were booted.

The trial court thus determined that each of the class member’s

claims involved the common question of whether Defendants had “a

legal right to immobilize vehicles at the subject properties” — a

question that did not depend on “individualized issues of fact” or the

class members’ “legal status at the property.”

     Defendants appealed, asserting that the trial court erred in

granting class certification because Plaintiff failed to meet all the

requirements of OCGA § 9-11-23 (a). In particular, citing Reinertsen

v. Porter, 242 Ga. 624 (250 SE2d 475) (1978), Defendants asserted

that the trial court erred in determining that there was commonality

among the putative class because some of the potential class

members were trespassers on the Wesley Chapel Lot and

                                  5
Defendants have a common-law right to immobilize trespassing

vehicles on their property.

        (c)   The Court of Appeals’ decision

     In June 2020, the Court of Appeals affirmed the trial court,

holding, among other things, that (1) the trial court did not err in

concluding that there is no right to immobilize a vehicle absent an

enabling statute or ordinance; and (2) the trial court properly found

that liability could be determined solely by looking to Defendants’

conduct because, even if some class members were parked on the

Wesley Chapel Lot without authorization, there was no showing in

the record that the immobilization of the class members’ vehicles or

the process for releasing immobilized vehicles back to their owners

differed materially. See Allen, slip op. at 8-10. In so holding, the

Court of Appeals rejected Defendants’ reliance on Reinertsen, noting

that, although Reinertsen recognized a landowner’s right at common

law to remove with due care the property of others left on his land

without permission, “nothing in the Supreme Court’s opinion

recognizes a common law right to place immobilizing devices on

                                 6
vehicles illegally parked on private property against the will of its

owner for profit.” Allen, slip op. at 12 n.1.

      We granted Defendants’ petition for certiorari to address

whether a common-law right exists allowing a private property

owner to immobilize a vehicle parked on its property without

permission.

      2. There is no common-law right allowing private property
      owners to immobilize unauthorized vehicles parked on their
      property.

      In response to our certiorari question, Defendants claim that,

at common law, private property owners are permitted to immobilize

vehicles that are trespassing on their property. 3 In support of this

claim, Defendants rely, as they did on appeal to the Court of

Appeals, on Reinertsen, asserting that the common-law right to



      3 We note that there is generally a common-law right to exclude others
from private property. See Pope v. Pulte Home Corp., 246 Ga. App. 120, 120
(1) (539 SE2d 842) (2000) (“The term ‘property’ includes not only the land
possessed, but also the rights of the owner in relation to that land. The owner
has the rights to possess, use and dispose of the property and a corresponding
right to exclude others from using the property.”). However, our analysis in
this case is limited to the circumstances at issue here – namely, the practice of
immobilizing unauthorized vehicles parked on private property through the
use of a device.
                                       7
remove trespassing property recognized in Reinertsen encompasses

a right to immobilize trespassing vehicles. Defendants have now

expanded upon this claim by asserting that the common-law

doctrine of “distress damage feasant” also allows them to engage in

the self-help remedy of impounding another person’s property when

it is wrongfully on their land. 4            We disagree and conclude that

neither the right to remove trespassing property discussed in

Reinertsen nor distress damage feasant supports the vehicle

immobilization practice Defendants engaged in here.

      The doctrine of distress damage feasant is a narrow remedy at



      4 Defendants also claim that there is a common-law right to immobilize
a vehicle pursuant to consent given by its owner or operator. In support of this
claim, Defendants assert that signs were posted on the Wesley Chapel Lot
identifying Defendants’ right to immobilize unauthorized vehicles parked
there, and thus individuals who illegally parked on the lot notwithstanding
posted warnings were consenting to having their vehicles immobilized.
Defendants further claim that the common-law right of freedom of contract
allows vehicle owners and operators to read these signs and implicitly accept
the terms thereof by parking on the Wesley Chapel Lot. However, these claims
were not raised by Defendants in the trial court or the Court of Appeals and
are raised for the first time on certiorari in this Court; thus, we will not address
them. See Stephens v. State, 289 Ga. 758, 763 (2) (b) (1) n.7 (716 SE2d 154)
(2011) (holding that because the appellant’s argument in this Court “was not
presented to the trial court or the Court of Appeals,” we “will not address it”).
We do note that Defendants have cited no precedent that applies these alleged
common-law rights to the vehicle immobilization practice utilized here.
                                         8
common law that recognizes a landowner’s right to impound

trespassing livestock causing actual damage to his property and to

hold it as security until the animal’s owner is ascertained and

compensates the landowner for his damages.              See 3 William

Blackstone, COMMENTARIES ON THE LAWS OF ENGLAND 7 (1st ed.

1768) (“Another injury, for which distresses may be taken, is where

a man finds beasts of a stranger wandering in his grounds, damage-

feasant; that is doing him hurt or damage, by treading down his

grass, or the like, in which case the owner of the soil may distrain

them till satisfaction be made him for the injury he has thereby

sustained.”). In the alternative, the landowner has the right to sue

the animal’s owner in trespass for damages.           See Thombley v.

Hightower, 52 Ga. App. 716, 716 (184 SE 331) (1936) (holding that a

suit for damages to crops from a trespass committed by the

defendant’s cattle was properly brought by the landowner). As this

Court explained in Bonner v. DeLoach, 78 Ga. 50 (2 SE 546) (1886):

     The provisions of the common-law regulating this matter,
     render the defendant answerable for not only his own
     trespass, but that of his cattle also; for if, by his negligent

                                   9
     keeping, they stray upon the land of another, (and much
     more if he prompts or drives them on,) and they there
     tread down his neighbor’s herbage, and spoil his corn or
     his trees, this is a trespass for which the owner must
     answer in damages; and the law gives the party injured a
     double remedy in this case, by permitting him to distrain
     the cattle thus damage feasant till the owner shall make
     him satisfaction, or else by leaving him to the common
     remedy in foro contentioso by action, wherein, if any
     unwarrantable act of the defendant or his beasts in
     coming upon the land be proved, it is an act of trespass for
     which the plaintiff must recover some damages; such,
     however, as the jury shall think proper to assess.

Id. at 51 (citations and punctuation omitted). See also King v. Ford,

70 Ga. 628, 630 (1883) (holding that at common law, cattle

wandering about “damage feasant” might be “taken up and

impounded” by the landowner).

     However, Defendants have cited no authority from Georgia or

any other jurisdiction where a court applied the distress damage

feasant doctrine to anything other than livestock or where the court

held that a landowner has a common-law right to impound and hold

a chattel, such as an automobile, whose owner is easily discoverable.

Indeed, there appears to be no legal authority recognizing a

common-law right to immobilize unauthorized vehicles located on

                                 10
private property and hold them against the owner’s will until

payment is received. And, we agree with the Court of Appeals that

Defendants’ reliance on Reinertsen for any such proposition is

misplaced.   See Reinertsen, 242 Ga. at 628 (holding that “[a]t

common law in Georgia[,] a landowner had the right to remove

property of others which had been left on his land without his

consent, provided he used due care not to damage the property upon

its removal” (emphasis supplied)).     The act of immobilizing a

trespassing vehicle stands in sharp contrast to the common-law

authority to remove trespassing chattel from property because

immobilizing the chattel perpetuates the trespass.    Moreover, in

Georgia, the common-law remedy of removing trespassing vehicles

has been displaced, at least in part, by Georgia’s towing statute,

OCGA § 44-1-13, which provides specific guidelines for the removal

and impoundment of vehicles in this state.

     The only American case of which we are aware where the

distress damage feasant doctrine was asserted as a justification for

detaining an automobile is Yellow Cab Co. v. Thomas T. Hoskin Co.,

                                11
215 Ill. App. 11 (1919) – a case cited by Plaintiff. In Yellow Cab, the

Illinois Court of Appeals concluded that while the doctrine applied

to livestock, it did not apply to automobiles. See id. at 16-17. The

court explained that “the law allows a man to be his own avenger”

in “distraining another’s cattle” that is “doing damage or

trespassing, upon his land” because

     the reason for distraining the cattle, rather than bringing
     an action at law for the damages, arises from the
     necessity of the thing itself, as it might otherwise be
     impossible at a future time to ascertain whose cattle they
     were that committed the trespass or damage.

Id. at 15-16 (punctuation and emphasis omitted). The court held

that the doctrine did not apply to an automobile because the

landowner “either knew or could have known who was the owner of

the automobile, and the necessity for a distress did not exist.” Id. at

16. The court further noted that distraining an automobile could

lead to a “breach of the peace” – reflecting a trend in the law to limit

self-help distress remedies because of the risk of danger they

impose, particularly if extended to vehicles. Id.

     We note that Defendants cite two cases from other

                                  12
jurisdictions, which they claim recognize a common-law right to

immobilize unauthorized vehicles, but neither case involves or

addresses the distress damage feasant doctrine or a property

owner’s right to immobilize trespassing vehicles at common law.

See, e.g., Millet v. Logan City, 147 P3d 971, 977 (Utah Ct. App. 2006)

(noting the existence of an ordinance allowing property owners to

boot trespassing motor vehicles when they comply with certain

regulations, but primarily addressing the fact that the private

vehicle immobilization company at issue was not a state actor for

purposes of the plaintiff’s civil rights claim); Kirschbaum v.

McLaurin Parking Co., 656 SE2d 683, 687 (N.C. App. 2008)

(addressing a North Carolina statute that authorized private

parking lot owners to boot unauthorized vehicles).

     Further, even if the common-law principle of distress damage

feasant otherwise applied to the circumstances of this case and

allowed the vehicle immobilization practice at issue, Defendants’

claim would nevertheless fail because, as noted above, this common-

law right required a trespass and proof of actual damage.         See

                                 13
Bonner, 78 Ga. at 52 (“[T]he plaintiff may elect, at common law,

whether he will proceed by impounding the cattle doing damage to

his land and crops and holding them for the satisfaction of his

damages, or will resort to his suit and contest his rights in the

matter in the ordinary courts of justice.” (emphasis supplied)). See

also Vaspor v. Edwards, 12 Mod. 658, 660 (1701) (Eng.) (holding that

“damage feasant” is “the strictest distress” in that the chattel at

issue “must be actually doing damage, and are only distrainable for

the damage they are then doing, and continuing”).           Though

Defendants argue that they have incurred damages in this case,

nothing appears in the record to support any damages suffered by

Defendants. Instead, the record reflects that when State Impound

immobilized a vehicle at the Wesley Chapel Lot by booting it, the

vehicle owners were required to pay State Impound a flat fee for

removal of the boot, regardless of how long the vehicle had been

parked there, and State Impound retained the entire fee as profit.

Defendants also concede that this fee was a fine imposed to deter

future trespasses and not to compensate for any actual damages

                                14
caused by the trespassing vehicles.

     Accordingly, we conclude that even if Plaintiff’s vehicle or other

vehicles were trespassing on Defendants’ property, the common-law

rights of distress damage feasant and of removing trespassing

chattels would not allow Defendants to immobilize these vehicles.

We also conclude that Defendants had other remedies available to

them for such a trespass, including the statutory right of removal

and impoundment under OCGA § 44-1-13.

     2. Class Certification

     Turning to the issue of class certification, we note that, in

certifying the class in this case, the trial court determined that

booting a vehicle and removing the boot when payment is received

is “the imposition of a lien on that vehicle” and that “[s]uch a lien

cannot exist at common law as lien laws are in derogation of the

common law.” On this basis, the trial court held that Plaintiff’s

claims satisfied the commonality and predominance requirements of

OCGA § 9-11-23 (a) (2) and (3), irrespective of each class member’s

legal status at the property, and concluded as follows:

                                  15
     Defendants have not alleged facts showing that Plaintiff’s
     booting was materially different than the immobilization
     of other class members’ vehicles. Defendants instead
     allege that Plaintiff was a trespasser, and that the legal
     status of the class members is an issue of fact that must
     be resolved for each booting at the subject premises. As
     stated above, because: (1) placing a boot on a vehicle and
     refusing to remove it until a fee is paid is asserting a lien
     on that vehicle; (2) liens must be granted by statute or
     ordinance; and (3) it is undisputed that no statute or
     ordinance gave Defendants the authority to boot vehicles
     at the subject properties, the lawfulness of Defendants’
     detention of the class members will not depend on the
     class members’ legal status at the property (invitee,
     licensee, or trespasser). Therefore, given the uniform
     nature of Defendants’ booting practices, and the lack of
     individualized facts, Plaintiff’s false imprisonment [and
     other] claims satisfy the commonality and predominance
     requirements for class certification.

     The trial court’s determination that liens cannot exist at

common law because “lien laws are in derogation of the common

law” is incorrect. For example, the doctrine of distress damage

feasant, which we have analyzed above, is a common-law lien; it

simply does not apply here because it does not apply to trespassing

vehicles and the fee charged for removal of the immobilization device

was not compensation for any actual damages incurred.

     Accordingly, we conclude that the trial court’s holding that a

                                  16
lien cannot exist at common law was erroneous. The trial court’s

conclusion about the legal status of the class members – i.e., that

their claims will not depend on their legal status at Defendants’

property – may ultimately be correct, but if the trial court reaches

that conclusion, it should do so by applying the correct law. To the

extent the Court of Appeals concluded that the trial court did not err

in finding no common-law right to immobilize vehicles exists, the

Court of Appeals was correct. But, to the extent the Court of Appeals

conflated the existence of a common law right with a statute or

ordinance that might have displaced it, see Allen, slip op. at 10, that

conclusion was error. Therefore, we vacate the judgment of the

Court of Appeals affirming the trial court’s certification of the class

and remand the case to the Court of Appeals to direct the trial court

to conduct further proceedings consistent with this opinion.

     Judgment vacated and case remanded. All the Justices concur,
except Peterson, J., disqualified.




                                  17